       Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA
                                   PENSACOLA DIVISION
                                        CASE NO.:

ALIX RODRIGUEZ

        Plaintiff,
v.

ACCURATE PAINTING OF
NORTHWEST FLOR IDA INC.

        Defendant,

___________________________/

                                            COMPLAINT

        COMES NOW the Plaintiff, ALIX RODRIGUEZ, and other similarly situated individuals,

by and through the undersigned counsel, and hereby sues Defendant ACCURATE PAINTING OF

NORTHWEST FLORIDA INC., and alleges:

                                  JURISDICTION AND VENUES

     1. This is an action for equitable and monetary relief to readdress the violations of Plaintiff’s

        rights pursuant to the Family Medical Leave Act (hereinafter “FMLA”), 29 U.S.C. Section

        2612 (a)(1), and the anti-retaliatory provisions found in Section 2615 (a)(1) and (2), and

        (b) (1). Plaintiff also brings action and for the violation of the Families First Coronavirus

        Response Act (“FFCRA”), P.L. 116-136, as amended;

     2. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and §1343.

     3. The venue of this action is properly placed in the Northern District of Florida, Pensacola

        Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter alleged

        to be unlawful, were committed in Okaloosa County, within the jurisdiction of this

        Honorable Court.

                                             Page 1 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 2 of 15




                                         PARTIES

4. Plaintiff ALIX RODRIGUEZ is a covered employee for purposes of the Act. The Plaintiff

   is a resident of Okaloosa County, Florida, within the jurisdiction of this Honorable Court.

   The Plaintiff is a covered employee for purposes of the FLSA, FMLA, and the Families

   First Coronavirus Response Act (“FFCRA”), P.L. 116-136, as amended.

5. Defendant ACCURATE PAINTING OF NORTHWEST FLORIDA INC. (hereinafter

   ACCURATE PAINTING, or Defendant) is a Florida corporation, having a place of

   business in Okaloosa County, Florida, where the Plaintiff worked. The Defendant was

   engaged in interstate commerce.

6. The Defendant was the employer of Plaintiff and others similarly situated within the

   meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], the Family

   Medical Leave Act (hereinafter “FMLA”), 29 U.S.C. Section 2612 (a)(1), as amended; and

   the Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended;

7. All the actions raised in this complaint took place in Okaloosa County Florida, within the

   jurisdiction of this Court.

                                 GENERAL ALLEGATIONS

8. Defendant ACCURATE PAINTING is a construction contractor providing full painting

   and related services to residential and commercial accounts along the Emerald Coast of

   Florida. The Defendant headquarters is located at 200 Kelly Road, Suite 104, Niceville,

   Florida 32578.

9. Defendant    ACCURATE          PAINTING     employed    Plaintiff   ALIX    RODRIGUEZ

   approximately from July 20, 2018, to June 15, 2020, or 99 weeks.




                                      Page 2 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 3 of 15




10. The Plaintiff was hired as a non-exempted, full-time painter, and she was paid at the wage-

   rate of $16.50 an hour.

11. During her time of employment with Defendant, Plaintiff worked 5 days per week an

   average of 40-42 hours.

12. Throughout her employment with the Defendant, the Plaintiff performed her duties in an

   exemplary fashion.        The Plaintiff possessed all the required skills, training, and

   qualifications for the job in question, and performed her duties without significant issue or

   controversy.

13. On or about June 03, 2020, Supervisor Rodimiro Cardona informed Plaintiff that the owner

   of the business, Todd Webster, required her to take the COVID-19 test.

14. The next day June 04, 2020, the Plaintiff took the test in Destin, Florida.

15. On or about June 07, 2020, The City called Plaintiff and informed Plaintiff that she resulted

   positive for the COVID-19 test. Plaintiff received instructions to continue her quarantine

   period.

16. Plaintiff immediately informed her direct Supervisor Rodimiro Cardona that she resulted

   positive for the COVID-19 and about her general health condition. Supervisor Rodimiro

   Cardona instructed Plaintiff to stay home and informed her that she would receive 2 weeks

   of salary.

17. On or about June 15, Plaintiff contacted Supervisor Lucio LNU and asked him if she

   needed to take another COVID-19 test before returning to work on Wednesday, June 17,

   2020.

18. Supervisor Aaron Lynn sent Plaintiff a text stating: “Hola amiga, no more work here, call

   Lucio”. Plaintiff called Lucio again, and he stated: “Owner Todd said that you contracted



                                        Page 3 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 4 of 15




   COVID-19 at a party, and you transmitted the disease to the other employees. So, you are

   fired, but he will pay you for 2 weeks”.

19. Plaintiff was paid for only one week.

20. Defendant ACCURATE PAINTING fired Plaintiff before she ended her quarantine period

   when she was almost ready to return to her work. Plaintiff was unlawfully and retaliatory

   terminated by her employer.

21. Defendant ACCURATE PAINTING violated Plaintiff’s protected rights under the Family

   Medical Leave Act 29 U.S.C. Section 2612 (a)(1), as amended, when it failed to inform

   Plaintiff that she was eligible to take leave under the FMLA because of her qualifying

   medical condition.

22. The Families First Coronavirus Response Act (FFCRA or Act) requires certain employers

   to provide their employees with paid sick leave and expanded family and medical leave for

   specified reasons related to COVID-19.

23. Defendant ACCURATE PAINTING violated Plaintiff’s protected rights under the

   Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended by

   The Emergency Paid Sick Leave Act (EPSLA), which is Division E of the FFCRA, when

   it failed to pay Plaintiff up to 2 weeks or 80 hours of paid sick leave in specific

   circumstances related to the Plaintiff due to the COVID-19 diagnosis, and therefore should

   be punishable under FLSA, 29 U.S.C. § 216 and 217.

24. Defendant ACCURATE PAINTING violated Plaintiff’s protected rights under the

   Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended when

   it fired Plaintiff due to the COVID-19 diagnosis, and therefore should be punishable under

   FLSA, 29 U.S.C. § 215 (a) (3).



                                      Page 4 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 5 of 15




25. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

   described in part above, Plaintiff has sustained damages for the loss of her employment, as

   well as the security and peace of mind it provided her. Plaintiff has incurred additional

   damages including lost wages, pain and suffering, mental anguish, and other damages

   connected with the loss of her job.

26. Plaintiff seeks to recover damages pursuant to the Family Medical Leave Act; and to

   Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended; and

   any other remedy, as allowable by law.

                                COUNT I:
             VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993;
                     INTERFERENCE WITH FMLA RIGHTS

27. Plaintiff ALIX RODRIGUEZ re-adopts every factual allegation about the Family Medical

   Leave Act as stated in paragraphs 1-26 above, or the FMLA allegations, as if set out in full

   herein.

28. This is an action against corporate Defendant ACCURATE PAINTING for damages and

   injunctive relief for violation of the Family and Medical Leave Act of 1993 (29 U.S.C. §

   2601-2654).

29. At all times relevant and material, the Defendant ACCURATE PAINTING, is an Employer

   under the FMLA, as defined in 29 U.S.C. § 2611(4). The Defendant was always pertinent

   to this Complaint, engaged in interstate commerce, and employed 50 or more employees

   within a 75 miles radius of the facility where the Plaintiff worked.

30. Plaintiff ALIX RODRIGUEZ is a qualified member of the protected class within the

   purview of 29 USC Section 2601, The Family & Medical Leave Act.




                                         Page 5 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 6 of 15




31. The Defendant ACCURATE PAINTING employed Plaintiff ALIX RODRIGUEZ

   approximately from July 20, 2018, to June 15, 2020, or 99 weeks.

32. The Plaintiff was hired as a non-exempted, full-time painter, and she was paid at the wage-

   rate of $16.50 an hour.

33. Plaintiff had worked for ACCURATE PAINTING for more than 1250 hours in the 12

   months preceding her need for medical leave.

34. At all times material, Plaintiff was qualified to perform her job as a painter within the

   legitimate expectations of her employer.

35. However, on or around June 07, 2020, Plaintiff informed her direct Supervisor Rodomiro

   Cardona that she tested positive for COVID-19.

36. Plaintiff initiated her self-quarantine related to COVID-19, a qualifying condition under

   the FMLA, and she took 2 weeks of unprotected leave to treat her qualifying medical

   condition.

37. Defendant ACCURATE PAINTING violated Plaintiff’s FMLA protections when it failed

   to inform Plaintiff that she was eligible to take protected leave under the FMLA. According

   to 29 CFR §825.300 (a)(1) and (b)(1), employers are required to inform employees when

   they meet the requirements to be eligible for FMLA. ACCURATE PAINTING did not

   inform Plaintiff of her FMLA rights.

38. Plaintiff was expecting to get back to work after her quarantine period and upon medical

   clearance.

39. Instead, on or about June 15, 2020, the Plaintiff was wrongfully terminated and her rights

   under the provisions of the Family Medical Leave Act were violated.

40. Defendant ACCURATE PAINTING is subjected to the provisions of the Family and



                                       Page 6 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 7 of 15




   Medical Leave Act of 1993 (29 U.S.C. § 2601-2654). The Defendant interfered with

   Plaintiff's rights.

41. 29 U.S. CODE § 2615 states in pertinent part:

   a) Interference with rights
   (1) Exercise of rights
   It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or
   the attempt to exercise, any right provided under this subchapter.
   (2) Discrimination
   It shall be unlawful for any employer to discharge or in any other manner discriminate
   against any individual for opposing any practice made unlawful by this subchapter.

42. Plaintiff was entitled to FMLA leave. However, Defendant in complete disregard of

   Plaintiff’s protected rights under the Family Medical Leave Act fired Plaintiff, preventing

   her from obtaining the benefits of FMLA to treat her condition, to obey Federal, State, and

   local quarantine orders, and then continuing her job in her original position or an equivalent

   position.

43. Defendant ACCURATE PAINTING willfully and wantonly denied or otherwise interfered

   with Plaintiff substantive rights under FMLA, 29 U.S.C. Sect 2615(a)(1), (a) (2), and

   2615(b) (2) which states in pertinent part: (b) Interference with proceedings or

   inquiries........(2) It shall be unlawful for any person to discharge or in any other manner

   discriminate against any individual because such individual—has given, or is about to give,

   any information in connection with any inquiry or proceeding relating to any right provided

   under this subchapter”

44. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

   described in part above, Plaintiff has sustained damages for the loss of her employment, as

   well as the security and peace of mind it provided her. Plaintiff has sustained mental,

   nervous, and emotional injury. Plaintiff has incurred additional damages including lost


                                       Page 7 of 15
      Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 8 of 15




       wages, pain and suffering, mental anguish, loss of capacity for the enjoyment of life, and

       other damages attendant with the loss of her job.

   45. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

       action and is obligated to pay reasonable attorneys’ fees.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff ALIX RODRIGUEZ respectfully requests that this Honorable Court will

grant judgment:

        A. Finding that ACCURATE PAINTING’S actions towards Plaintiff to be violative of

           the Plaintiff’s rights under the FMLA;

        B. Awarding Plaintiff ALIX RODRIGUEZ payment of all back wages lost benefits, and

           other economic damages, including front pay, found by the Court to be due under

           FMLA;

        C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

           willful violation of the FMLA;

        D. Granting such other and further relief as is just and proper;

        E. Awarding Plaintiff costs, including a reasonable attorney’s fee.

                                        JURY DEMAND

Plaintiff ALIX RODRIGUEZ demands trial by a jury of all issues triable as of right by a jury.




                                     COUNT II:
                  VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993
                    RETALIATION FOR EXERCISING FMLA RIGHTS




                                           Page 8 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 9 of 15




46. Plaintiff ALIX RODRIGUEZ re-adopts every factual allegation about the Family Medical

   Leave Act as stated in paragraphs 1-26 and above, or the FMLA allegations, as if set out

   in full herein.

47. This is an action against corporate Defendant ACCURATE PAINTING for damages and

   injunctive relief for violation of the Family and Medical Leave Act of 1993 (29 U.S.C. §

   2601-2654).

48. At all times relevant and material, the Defendant ACCURATE PAINTING, is an Employer

   under the FMLA, as defined in 29 U.S.C. § 2611(4). Defendant, was at all-time pertinent

   to this Complaint, engaged in interstate commerce, and employed 50 or more employees

   within a 75 miles radius of the facility where the Plaintiff worked.

49. Plaintiff ALIX RODRIGUEZ is a qualified member of the protected class within the

   purview of 29 USC Section 2601, The Family & Medical Leave Act.

50. Defendant    ACCURATE        PAINTING      employed     Plaintiff     ALIX   RODRIGUEZ

   approximately from July 20, 2018, to June 15, 2020, or 99 weeks.

51. The Plaintiff was hired as a non-exempted, full-time painter, and she was paid at the wage-

   rate of $16.50 an hour.

52. The Plaintiff had worked for ACCURATE PAINTING for more than 1250 hours in the 12

   months preceding her need for medical leave.

53. At all times material, Plaintiff was qualified to perform her job as a painter within the

   legitimate expectations of her employer.

54. However, on or around June 07, 2020, Plaintiff informed her direct Supervisor Rodomiro

   Cardona that she tested positive for COVID-19.




                                       Page 9 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 10 of 15




55. Plaintiff continued her self-quarantine related to COVID-19, a qualifying condition under

   the FMLA, and she took 2 weeks of unprotected leave to treat her qualifying medical

   condition.

56. Plaintiff engaged in statutorily protected conduct by giving notice to her employer about

   her need for a protected FMLA leave.

57. Plaintiff suffered a materially adverse action of a type that would dissuade a reasonable

   employee from engaging in statutorily protected activity. Specifically, Defendant

   terminated Plaintiff’s employment.

58. There is a causal link between Plaintiff’s need for an FMLA leave and the adverse action.

59. Plaintiff was wrongfully terminated from her position in retaliation to her qualified position

   to exercise her rights under the Act thereby adversely affecting Plaintiff.

60. Defendant ACCURATE PAINTING is subjected to the provisions of the Family and

   Medical Leave Act of 1993 (29 U.S.C. § 2601-2654). Defendant retaliated against Plaintiff

   violating 29 U.S. CODE § 2615 and 29 C.F.R § 825.220 which states in pertinent part:

    § 825.220 Protection for employees who request leave or otherwise assert FMLA rights.

    (a) The FMLA prohibits interference with an employee's rights under the law, and with
    legal proceedings or inquiries relating to an employee's rights. More specifically, the law
    contains the following employee protections:

    (1) An employer is prohibited from interfering with, restraining, or denying the exercise
        of (or attempts to exercise) any rights provided by the Act.

    (2) An employer is prohibited from discharging or in any other way discriminating
        against any person (whether or not an employee) for opposing or complaining about
        any unlawful practice under the Act.

61. Plaintiff was entitled to FMLA leave. However, Defendant in complete disregard of

   Plaintiff’s protected rights under the Family Medical Leave Act, acting in bad faith, fired

   Plaintiff, preventing her from obtaining the benefits of FMLA leave, and then continuing


                                       Page 10 of 15
     Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 11 of 15




       her job in her original position or an equivalent position.

   62. Defendant willfully and wantonly denied, or otherwise interfered and retaliated against

       Plaintiff for her entitlement to exercise substantive rights under the Family Medical Leave

       Act.

   63. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

       described in part above, Plaintiff has sustained damages for the loss of her employment, as

       well as the security and peace of mind it provided her. Plaintiff has incurred additional

       damages including lost wages, pain and suffering, mental anguish, and other damages

       connected with the loss of her job.

   64. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

       action and is obligated to pay reasonable attorneys’ fees.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff ALIX RODRIGUEZ respectfully requests that this Honorable Court will

grant judgment:

       A. Finding that ACCURATE PAINTING’S actions toward Plaintiff to be violative of the

              Plaintiff’s rights under the FMLA.

       B. Awarding Plaintiff ALIX RODRIGUEZ payment of all back wages lost benefits, and

              other economic damages, including front pay, found by the Court to be due under

              FMLA;

       C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

              willful violation of the FMLA;

       D. Granting such other and further relief as is just and proper;

       E. Awarding Plaintiff costs, including a reasonable attorney’s fee.



                                           Page 11 of 15
     Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 12 of 15




                                         JURY DEMAND

Plaintiff ALIX RODRIGUEZ demands trial by a jury of all issues triable as of right by a jury.

                               COUNT III:
       VIOLATION OF THE FAMILY FIRST CORONAVIRUS RESPONSE ACT
                   (“FFCRA”) P.L. 116-136, AS AMENDED

   65. Plaintiff ALIX RODRIGUEZ re-adopts every factual allegation about the FFCRA, as

       stated in paragraphs 1-26 above, as if set out in full herein.

   66. At all times relevant and material, the Defendant ACCURATE PAINTING, is an Employer

       under the FMLA, as defined in 29 U.S.C. § 2611(4).

   67. Plaintiff ALIX RODRIGUEZ is a qualified member of the protected class within the

       purview of 29 USC Section 2601, The Family & Medical Leave Act.

   68. Defendant    ACCURATE         PAINTING        employed     Plaintiff   ALIX   RODRIGUEZ

       approximately from July 20, 2018, to June 15, 2020, or 99 weeks.

   69. The Plaintiff was hired as a non-exempted, full-time painter, and she was paid at the wage-

       rate of $16.50 an hour,

   70. At all times material, Plaintiff was qualified to perform her job as a painter within the

       legitimate expectations of her employer.

   71. Defendant ACCURATE PAINTING is a large business with less than five hundred (500)

       employees and is therefore subject to the FFCRA

   72. Plaintiff had worked for ACCURATE PAINTING for more than 30 days before her need

       for medical leave.

   73. On or about June 07, 2020, Plaintiff tested positive for COVID-19. 1) Plaintiff was

       subjected to a Federal, State, or Local quarantine or isolation order related to COVID-19;




                                           Page 12 of 15
  Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 13 of 15




   2) Plaintiff had been advised by a health care provider to self-quarantine related to COVID-

   19; 3) Plaintiff was under observation because of her COVID-19 diagnosis.

74. Defendant ACCURATE PAINTING violated Plaintiff’s protected rights under the

   Families First Coronavirus Response Act (“FFCRA”), 116 P.L. 116-136, as amended by

   The Emergency Paid Sick Leave Act (EPSLA), which is Division E of the FFCRA, when

   it failed to pay Plaintiff up to 2 weeks or 80 hours of paid sick leave in specific

   circumstances related to the Plaintiff due to the COVID-19 diagnosis, and therefore should

   be punishable under FLSA, 29 U.S.C. § 216 and 217.

75. Moreover, Defendant ACCURATE PAINTING violated the FFCRA by discharging

   Plaintiff from her position based upon her positive COVID-19 diagnosis and orders from

   her physician to self-isolate.

76. On or about June 15, 2020, the Defendant ACCURATE PAINTING terminated Plaintiff.

77. Defendant ACCURATE PAINTING was fully aware of the health status of the Plaintiff.

78. Before Plaintiff was cleared to return to work by physicians because of the concerns for

   her health regarding the positive COVID-19 diagnosis, she was unlawfully and retaliatorily

   terminated by her employer, ACCURATE PAINTING.

79. Plaintiff’s need for time off work, due to the concerns related to COVID-19 expressed by

   her physicians, was the motivating factor behind her termination.

80. Pursuant to the FFCRA, the Defendant ACCURATE PAINTING was prohibited from

   terminating Plaintiff for her physician-ordered time off work due to COVID-19, and

   therefore shall be punishable under FLSA, 29 U.S.C. § 215 (a) (3).

81. 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge or in any

   other manner discriminate against any employee because such employee has filed any



                                      Page 13 of 15
     Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 14 of 15




      complaint or instituted or caused to be instituted any proceeding under or related to this

      chapter, or has testified or is about to testify in any such proceeding,......”

   82. Defendant ACCURATE PAINTING willfully and intentionally retaliated against Plaintiff

      by firing her.

   83. The motivating factor which caused the Plaintiff’s termination as described above was the

      2 weeks leave to treat her COVID-19 diagnosis. In other words, the Plaintiff would not

      have been discharged but for her positive COVID-19 test and related 2 weeks self-isolation

      period.

   84. The Defendant’s termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

      (3) and, as a direct result, the Plaintiff has been damaged.

   85. The Plaintiff has retained the law offices of the undersigned attorney to represent her in

      this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff ALIX RODRIGUEZ respectfully requests that this Honorable Court:

      A. Issue a declaratory judgment that Defendant’ acts, policies, practices, and procedures

         complained of herein violated provisions of the Families First Coronavirus Response

         Act (“FFCRA”), 116 P.L. 116-136, as amended;

      B. Enter judgment against Defendant ACCURATE PAINTING, that Plaintiff ALIX

         RODRIGUEZ recovers compensatory, damages, and an equal amount of liquidated

         damages as provided under the law and in 29 U.S.C. § 216(b);

      C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.




                                           Page 14 of 15
      Case 3:20-cv-05920-TKW-HTC Document 1 Filed 10/30/20 Page 15 of 15




       D. Order the Defendant to make whole the Plaintiff by providing appropriate back pay and

          other benefits wrongly denied in an amount to be shown at trial and other affirmative

          relief;

       E. Plaintiff ALIX RODRIGUEZ further prays for such additional relief as the interests of

          justice may require.

                                       JURY DEMAND

Plaintiff ALIX RODRIGUEZ demands trial by a jury of all issues triable as of right by a jury.

Dated: October 30, 2020



                                               Respectfully submitted,


                                               By: _/s/ Zandro E. Palma____
                                               ZANDRO E. PALMA, P.A.
                                               Florida Bar No.: 0024031
                                               9100 S. Dadeland Blvd.
                                               Suite 1500
                                               Miami, FL 33156
                                               Telephone: (305) 446-1500
                                               Facsimile: (305) 446-1502
                                               zep@thepalmalawgroup.com
                                               Attorney for Plaintiff




                                         Page 15 of 15
